DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21, 29, and 36 have been in amended in the response filed 6/10/2022
Claims 21-40 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 21-40 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 21, which is a representative claim for all claims 21-40, recites: A system comprising:
a processing device comprising one or more processors configured to: 
receive measurement data from a plurality of data sources, the measurement data comprising a plurality of measurements of biological parameters of a user before and after a sleep intervention treatment; 
receive treatment data comprising one or more treatment parameters associated with the sleep intervention treatment;
generate at least one sleep model for the user based on the received measurement data and treatment data;
generate a user interface based, at least in part, on the at least one sleep model; and
a memory device configured to store the at least one sleep model.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to retrieve a plurality of potential training assistants who meet training needs of a trainee. 
Independent claims 29 and 36 contain nearly identical limitations, and are similarly rejected. Dependent claims 22-28, 30-35, and 37-40 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, claims 22-28, 30-35, and 37-40 only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A system comprising:
a processing device comprising one or more processors configured to: 
receive measurement data from a plurality of data sources, the measurement data comprising a plurality of measurements of biological parameters of a user before and after a sleep intervention treatment; 
receive treatment data comprising one or more treatment parameters associated with the sleep intervention treatment;
generate at least one sleep model for the user based on the received measurement data and treatment data;
generate a user interface based, at least in part, on the at least one sleep model; and
a memory device configured to store the at least one sleep model.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a system,” see para. 0059 of the Present Specification; “a processing device comprising one or more processors,” see para. 0055 of the Present Specification; “a memory device configured to store the at least one sleep model,” see para. 0058 of the Present Specification, which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f)
amount to insignificant extra-solution activity – for example, the recitation of “generate a user interface based, at least in part, on the at least one sleep model,” which amounts to insignificant application, see MPEP 2106.05(g)

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The system, processing device comprising one or more processors, and memory device amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2018/0325385 to Deterding at para. 0048; 
U.S. Patent Publication No. 2014/0006055 to Seraly, at paras. 0078 and 0092;
U.S. Patent Publication No. 2008/0004904 to Tran, at para. 0057
U.S. Patent Publication No. 2008/0052126 to Sasai at 0070 and U.S. Patent Publication No. 2014/0184608 to Robb at 0030 disclosing the graphical user interface
The “generate a user interface based, at least in part, on the at least one sleep model” amounts to insignificant application, as demonstrated by:
Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.
Dependent claims 22-28, 30-35, and 37-40 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than gathering, analyzing, and outputting information using conventional techniques (e.g. the “display” feature of claims 22, 26, 30, 34, 38, and 39; the “generate” feature of claims 23-25, 31-33, 37, and 40; the “change/modify” feature of claims 27-28 and 35).
Claims 2 and 12 includes the additional element of “a storage unit.” Prior art indicates that computer storage, as claimed, is well-understood, routine, conventional activity in the field (see Deterding at para. 0048; Seraly, at para. 0092).
Claim 3 includes the additional element of “an evaluation value calculation unit.” Prior art indicates that computer calculations, as claimed, is well-understood, routine, conventional activity in the field (see U.S. Patent Publication No. 2017/0116373 to Ginsburg, at para. 0221; U.S. Patent Publication No. 2018/0043182 to Wu, et al., at para. 0028).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 21-40 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“memory device” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over US Publication No. 2018/0289314 A1 to Reifman, et al. (“Reifman”) in view of U.S. Patent Publication No. 2020/0346017 to Caparso, et. al. (“Caparso”)

Regarding claim 21, Reifman discloses: 
A system comprising: (0017: a system) 
a processing device comprising one or more processors (0017: a processor) configured to: 
receive measurement data from a plurality of data sources (0017: a communications module configured to receive data from motion detection sensors, and the motion detection sensors can include an actigraph and an accelerometer, see para. 0012), a sleep intervention treatment (0017: the data refers to amounts of sleep), 
generate a user interface based, at least in part, on the at least one sleep model; and (0120: displaying the results of a regression model, which is construed as the sleep model)
a memory device configured to store the at least one sleep model. (0012: storing a sleep model).
Reifman discloses outputting support information to a patient. (Reifman, 081). However, Reifman does not explicitly recite, but Caparso teaches that it is old and well known in the art of healthcare to include the measurement data comprising a plurality of measurements of biological parameters of a user before and after treatment (Caparso, 0049: the system monitors EMG signals, which include a plurality of parameters such as tonic and phasic muscle activity, before the system initiates therapy, then continues to monitor the EMG after treatment begins to determine sleep stage) 
receive treatment data comprising one or more treatment parameters associated with the sleep intervention treatment; (Caparso, 0040: the treatment data can be examined in real time to make a real time change to the treatment parameters) 
generate at least one sleep model for the user based on the received measurement data and treatment data (Caparso, 0038: a software application includes an AI model that EMG sleep data to optimize the model),
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include a plurality of measurements of biological parameters of a user before and after, the communications interface being further configured to receive treatment data comprising one or more treatment parameters associated with the sleep intervention treatment; configured to generate at least one sleep model for the user based on the received measurement data and treatment data, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 22, the combination discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the user interface is configured to display an output to the user (Reifman, 0108: generate outputs, including graphical outputs and patient reports), and receive an input form the user via one or more data fields. (Reifman, 0100: receive input from the user regarding sleep information, such as caffeine consumption and/or responses during a PVT test)

Regarding claim 23, the combination discloses each of the limitations of claim 21 as discussed above, and further discloses:
wherein the processing device is further configured to: receive a plurality of inputs from the user; and (Reifman, 0100: receive input from the user regarding sleep information, such as caffeine consumption and/or responses during a PVT test)
Caparso teaches that it is old and well known in the art of healthcare to include generate a plurality of estimated sleep intervention quality metrics (Caparso, 0040: a first treatment parameter (intervention quality metric), and real-time changes to the treatment parameter constitute at least a second treatment parameter) based, at least in part, on the received plurality of inputs and the at least one sleep model. (Caparso, 0040: the adjustments are based on an input to the computing device)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include generate a plurality of estimated sleep intervention quality metrics based, at least in part, on the received plurality of inputs and the at least one sleep model, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 24, the combination discloses each of the limitations of claim 23 as discussed above.
Caparso teaches that it is old and well known in the art of healthcare to include wherein the plurality of estimated sleep intervention quality metrics comprises a representation of a difference between a generated output of the at least one sleep model and a plurality of ideal sleep parameters for the user. (Caparso, 0040: the adjustments are made by comparing examining real time physiological data, and comparing the existing treatment parameters (generated output) to the new treatment parameters as shown by the real-time data, construed as an ideal parameter)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include wherein the plurality of estimated sleep intervention quality metrics comprises a representation of a difference between a generated output of the at least one sleep model and a plurality of ideal sleep parameters for the user, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 25, the combination discloses each of the limitations of claim 23 as discussed above, and further discloses:
generate a result object based, at least in part, on the plurality of estimated sleep intervention quality metrics. (Reifman, 0073: a model (object) is based on yield estimates)

Regarding claim 26, the combination discloses each of the limitations of claim 25 as discussed above, and further discloses:
wherein the processing device is further configured to: display the result object in the user interface. (Reifman, 0108: generate outputs, including graphical outputs and patient reports)

Regarding claim 27, the combination discloses each of the limitations of claim 26 as discussed above, and further discloses:
Caparso teaches that it is old and well known in the art of healthcare to include wherein the processing device is further configured to: modify the result object based on an additional input received via the user interface. (Caparso, 0040: adjusting parameters based on an input to the computing device)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include wherein the processing device is further configured to: modify the result object based on an additional input received via the user interface, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 28, the combination discloses each of the limitations of claim 27 as discussed above, and further discloses:
wherein the additional input comprises a change to one or more proposed treatment parameters. (Reifman, 0100: receive input from the user regarding sleep information, such as caffeine consumption and/or responses during a PVT test)

Regarding claim 29, Reifman discloses: 
A device comprising: (0017: a system) 
a processing device comprising one or more processors (0017: a processor) configured to: 
receive measurement data from a plurality of data sources (0017: a communications module configured to receive data from motion detection sensors, and the motion detection sensors can include an actigraph and an accelerometer, see para. 0012), a sleep intervention treatment, (0017: the data refers to amounts of sleep)
generate a user interface based, at least in part, on the at least one sleep model; and (0120: displaying the results of a regression model, which is construed as the sleep model)
Reifman discloses outputting support information to a patient. (Reifman, 081). However, Reifman does not explicitly recite, but Caparso teaches that it is old and well known in the art of healthcare to include the measurement data comprising a plurality of measurements of biological parameters of a user before and after treatment (Caparso, 0049: the system monitors EMG signals, which include a plurality of parameters such as tonic and phasic muscle activity, before the system initiates therapy, then continues to monitor the EMG after treatment begins to determine sleep stage) 
receive treatment data comprising one or more treatment parameters associated with the sleep intervention treatment; (Caparso, 0040: the treatment data can be examined in real time to make a real time change to the treatment parameters) 
generate at least one sleep model for the user based on the received measurement data and treatment data (Caparso, 0038: a software application includes an AI model that EMG sleep data to optimize the model),
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include a plurality of measurements of biological parameters of a user before and after, the communications interface being further configured to receive treatment data comprising one or more treatment parameters associated with the sleep intervention treatment; configured to generate at least one sleep model for the user based on the received measurement data and treatment data, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 30, the combination discloses each of the limitations of claim 29 as discussed above, and further discloses:
wherein the user interface is configured to display an output to the user (Reifman, 0108: generate outputs, including graphical outputs and patient reports), and receive an input form the user via one or more data fields. (Reifman, 0100: receive input from the user regarding sleep information, such as caffeine consumption and/or responses during a PVT test)

Regarding claim 31, the combination discloses each of the limitations of claim 29 as discussed above, and further discloses:
wherein the processing device is further configured to: receive a plurality of inputs from the user; and (Reifman, 0100: receive input from the user regarding sleep information, such as caffeine consumption and/or responses during a PVT test)
Caparso teaches that it is old and well known in the art of healthcare to include generate a plurality of estimated sleep intervention quality metrics (Caparso, 0040: a first treatment parameter (intervention quality metric), and real-time changes to the treatment parameter constitute at least a second treatment parameter) based, at least in part, on the received plurality of inputs and the at least one sleep model. (Caparso, 0040: the adjustments are based on an input to the computing device)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include generate a plurality of estimated sleep intervention quality metrics based, at least in part, on the received plurality of inputs and the at least one sleep model, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 32, the combination discloses each of the limitations of claim 31 as discussed above.
Caparso teaches that it is old and well known in the art of healthcare to include wherein the plurality of estimated sleep intervention quality metrics comprises a representation of a difference between a generated output of the at least one sleep model and a plurality of ideal sleep parameters for the user. (Caparso, 0040: the adjustments are made by comparing examining real time physiological data, and comparing the existing treatment parameters (generated output) to the new treatment parameters as shown by the real-time data, construed as an ideal parameter)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include wherein the plurality of estimated sleep intervention quality metrics comprises a representation of a difference between a generated output of the at least one sleep model and a plurality of ideal sleep parameters for the user, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 33, the combination discloses each of the limitations of claim 31 as discussed above, and further discloses:
generate a result object based, at least in part, on the plurality of estimated sleep intervention quality metrics. (Reifman, 0073: a model (object) is based on yield estimates)

Regarding claim 34, the combination discloses each of the limitations of claim 33 as discussed above, and further discloses:
display the result object in the user interface. (Reifman, 0108: generate outputs, including graphical outputs and patient reports)

Regarding claim 35, the combination discloses each of the limitations of claim 34 as discussed above, and further discloses:
Caparso teaches that it is old and well known in the art of healthcare to include modify the result object based on an additional input received via the user interface. (Caparso, 0040: adjusting parameters based on an input to the computing device)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include modify the result object based on an additional input received via the user interface, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 36, Reifman discloses: 
A method comprising: (Abstract: a method) 
receiving measurement data from a plurality of data sources, (0017: a communications module configured to receive data from motion detection sensors, and the motion detection sensors can include an actigraph and an accelerometer, see para. 0012) a sleep intervention treatment, (0017: the data refers to amounts of sleep) 
generating, using one or more processors, (0017: a processor) at least one sleep model for the user based on the received measurement data and treatment data; and (0120: displaying the results of a regression model, which is construed as the sleep model)
Caparso teaches that it is old and well known in the art of healthcare to include the measurement data comprising a plurality of measurements of biological parameters of a user before and after treatment (Caparso, 0049: the system monitors EMG signals, which include a plurality of parameters such as tonic and phasic muscle activity, before the system initiates therapy, then continues to monitor the EMG after treatment begins to determine sleep stage) 
receiving treatment data comprising one or more treatment parameters associated with the sleep intervention treatment; (Caparso, 0040: the treatment data can be examined in real time to make a real time change to the treatment parameters) 
generate a plurality of estimated sleep intervention quality metrics (Caparso, 0040: a first treatment parameter (intervention quality metric), and real-time changes to the treatment parameter constitute at least a second treatment parameter) based, at least in part, on the received plurality of inputs and the at least one sleep model. (Caparso, 0040: the adjustments are based on an input to the computing device)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include a plurality of measurements, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Regarding claim 37, the combination discloses each of the limitations of claim 36 as discussed above, and further discloses:
generating, using the one or more processors, a user interface based, at least in part, on the at least one sleep model. (0120: displaying the results of a regression model, which is construed as the sleep model)

Regarding claim 38, the combination discloses each of the limitations of claim 37 as discussed above, and further discloses:
wherein the user interface is configured to display an output to the user, user (Reifman, 0108: generate outputs, including graphical outputs and patient reports) and receive an input form the user via one or more data fields. (Reifman, 0100: receive input from the user regarding sleep information, such as caffeine consumption and/or responses during a PVT test)

Regarding claim 39, the combination discloses each of the limitations of claim 37 as discussed above, and further discloses:
displaying the result object in the user interface. (Reifman, 0073: a model (object) is based on yield estimates)

Regarding claim 40, the combination discloses each of the limitations of claim 36 as discussed above.
Caparso teaches that it is old and well known in the art of healthcare to include wherein the plurality of estimated sleep intervention quality metrics comprises a representation of a difference between a generated output of the at least one sleep model and a plurality of ideal sleep parameters for the user. (Caparso, 0040: the adjustments are made by comparing examining real time physiological data, and comparing the existing treatment parameters (generated output) to the new treatment parameters as shown by the real-time data, construed as an ideal parameter)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Reifman to include wherein the plurality of estimated sleep intervention quality metrics comprises a representation of a difference between a generated output of the at least one sleep model and a plurality of ideal sleep parameters for the user, as taught by Caparso, because both Reifman and Caparso deal with sleep modeling, and Caparso teaches that including a plurality of parameters to generate a sleep model can optimize patient-specific therapy. (Caparso, 0038).

Response to Arguments
Applicant’s arguments and amendments filed 6/10/2022 with respect to 35 USC § 101 have been fully considered, but they are not persuasive. 
Applicant argues that the claims cannot be performed in the human mind. However, the claims have been rejected as a method of organizing human activity. 
Applicant argues that the claims are integrated into the practical application of “aspects measurements the context of a user’s sleep model and sleep profile, as well as the generation and display of metrics used to improve the user’s sleep.” The argument is not persuasive because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations do not amount to significantly more.
Applicant argues that the claims “improve the functioning of processors and processing devices by improving their ability to handle such measurement data and generate user interfaces to improve the user’s sleep.” The argument has been considered but is not persuasive because the claimed system is merely using a computer to perform an abstract idea. See, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017).

Applicant’s arguments and amendments filed 6/10/2022 with respect to 35 USC § 112(f) have been fully considered, but they are not persuasive. Applicant has not addressed the 112(f) interpretation of the “memory device.”

Applicant’s amendments filed 6/10/2022 with respect to 35 USC § 112(b) have been fully considered, and they are persuasive. 

Applicant’s arguments and amendments filed 6/10/2022 with respect to 35 USC § 103 have been fully considered, but they are not persuasive. 
Applicant argues that Reifman does not teach a sleep model that is generated for a user based on received measurement data and treatment data. The argument is not persuasive because Caparaso has been cited as teaching this limitation. See Caparso at 0038 stating that a software application includes an AI model and that EMG sleep data from “a stimulation session” (which is treatment) is used to optimize the model.
For the reasons set forth in the 35 USC § 103 rejection of Claims 21-40 above, the claimed invention is directed to an abstract idea without significantly more. Applicant’s argument is not persuasive.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686



/JOHN P GO/Primary Examiner, Art Unit 3686